                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         SHIKEB SADDOZAI,
                                  11                                                      Case No. 18-04492 BLF (PR)
                                                       Plaintiff,
                                  12                                                      ORDER OF DISMISSAL WITH
Northern District of California




                                                 v.                                       LEAVE TO AMEND; DENYING
 United States District Court




                                  13                                                      MOTION FOR APPOINTMENT OF
                                         SAN FRANCISCO GENERAL                            COUNSEL; DENYING
                                  14                                                      APPLICATION FOR WAIVER OR
                                         HOSPITAL MEDICAL CENTER, et al.,                 MODIFICATION OF FILING FEES
                                  15                  Defendants.
                                  16                                                      (Docket Nos. 17, 19)
                                  17

                                  18          Plaintiff, a state prisoner, filed the instant pro se civil rights action pursuant to 42
                                  19   U.S.C. § 1983. The Court dismissed the complaint with leave to amend for Plaintiff to
                                  20   attempt to state sufficient facts to state a cognizable claim. (Docket No. 15.) Plaintiff has
                                  21   filed an amended complaint. (Docket No. 16.)
                                  22

                                  23                                           DISCUSSION
                                  24   A.     Standard of Review
                                  25          A federal court must conduct a preliminary screening in any case in which a
                                  26   prisoner seeks redress from a governmental entity or officer or employee of a
                                  27   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  28
                                   1   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   2   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   3   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   4   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   5          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   6   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   7   violated, and (2) that the alleged violation was committed by a person acting under the
                                   8   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   9   B.     Plaintiff’s Claims
                                  10          Plaintiff claims that he was at San Francisco General Hospital Medical Center
                                  11   (hereafter the “Hospital”) for treatment for a gunshot wound sustained by the police, to his
                                  12   dominant forearm. (Am. Compl. at 4.) Plaintiff was an arrestee at the time of the
Northern District of California
 United States District Court




                                  13   underlying events. (Id. at 5.) Plaintiff claims that during the period of four days in the
                                  14   Hospital, he was “at all times” restrained in unsanitary metal shackles around both arms
                                  15   and feet and chained to a bed rail, which inflicted “pain, cuts, bruising, and numbness due
                                  16   to the restraints restricting blood circulation and breathing resulting from being in a forced
                                  17   cramp position.” (Id.) Plaintiff claims that Daly City police officers, L. Jackson, P.
                                  18   Skeehan, C. Poteat, B. Lickness, K. Lemere, J. Tualaulelei, J. Moal, A. Bray, and
                                  19   Benjamin K. Riney, acted “under color of state” and with deliberate indifference when
                                  20   they shackled and handcuffed his arms and ankles excessively tight, and applied handcuffs
                                  21   on an injured area of his arm. (Id.) Plaintiff claims that their actions were “exaggerated
                                  22   under improper motives, intended as punishment,” which violated his Eighth Amendment
                                  23   rights. (Id.) Plaintiff claims that he made complaints and called for help, which were
                                  24   repeatedly ignored by the police officers as well as the following medical personnel: Dr.
                                  25   Mackersie, and Nurses Li, N. Mikulin, Cazanis, M. Janett, David Elkin, M. Reyes, and R.
                                  26   Alward, who acted with deliberated indifference to his “serious medical and cognizable
                                  27   needs for toilet access, water, food, pain medication, and knew shackles would prevent and
                                  28                                                 2
                                   1   interfere with treatment.” (Id. at 4-5.) Plaintiff claims that as a result of being handcuffed
                                   2   for a lengthy period, he suffered permanent nerve damage in violation of his Eighth and
                                   3   Fourteenth Amendment rights. (Id. 5.) Plaintiff claims generally that “medical staff”:
                                   4   used his vulnerabilities as an arrestee and administered sedatives out of improper motives
                                   5   to incapacitate him; and continued his placement in physical restraints that were applied on
                                   6   an injured area of his arms impairing his competence, increasing his pain and suffering,
                                   7   and causing psychological harm during entire hospitalization for retaliatory purposes. (Id.)
                                   8   Plaintiff claims that Defendant Dr. Mackersie and medical personnel failed to respond at
                                   9   all or appropriately to his serious medical needs “out of discriminatory, and retaliatory
                                  10   animus due to [Plaintiff] being treated as an arrestee, rather than as a civilian patient.”
                                  11   (Id.) Plaintiff claims Dr. Mackersie prescribed surgery but then failed to follow his own
                                  12   diagnosis by clearing Plaintiff for transfer to county jail, knowing surgery would not be
Northern District of California
 United States District Court




                                  13   available at the county jail facility, and “created” a deliberate indifference to a serious
                                  14   medical need. (Id. at 6.) Plaintiff claims generally that “medical personnel”: violated
                                  15   HIPAA by disclosing sensitive medical information without his consent to the police; and
                                  16   failed to protect and preserve his life and health by aiding Officers Riney, Jackson, and
                                  17   Lemere in the use of a “‘black box’” restraint device over handcuffs that secured his ankles
                                  18   and injured arms together in a fetal position during transfers, as punishment. (Id.) Lastly,
                                  19   Plaintiff claims Officer Riney punched him in the face without reason, and that the force
                                  20   was applied maliciously and sadistically in violation of his rights under the Fourth and
                                  21   Eighth Amendments. (Id.) In sum, Plaintiff alleges violations of his rights under the
                                  22   Fourth, Eighth, and Fourteenth Amendments, as well as HIPAA.
                                  23   C.     Analysis
                                  24          There is an important distinction between the status of an arrestee and a pretrial
                                  25   detainee. An arrestee has not yet undergone the judicial determination of probable cause
                                  26   that has been applied to the pretrial detainee. See Carlo v. City of Chino, 105 F.3d 493,
                                  27   499-500 (9th Cir. 1997). An arrestee, therefore, “is entitled at least to the protections
                                  28                                                  3
                                   1   afforded pretrial detainees.” Hallstrom v. City of Garden City, 991 F.2d 1473, 1485 (9th
                                   2   Cir.) (emphasis in original), cert. denied, 510 U.S. 991 (1993). In addition, an arrestee
                                   3   (detained in custody post-arrest but pre-arraignment) is protected from the use of excessive
                                   4   force by the Fourth Amendment, see Pierce v. Multnomah County, Oregon, 76 F.3d 1032,
                                   5   1043 (9th Cir. 1996) (4th Amendment reasonableness standard applies to allegations of
                                   6   excessive force against arrestee).
                                   7          Plaintiff’s allegations, liberally construed, are sufficient to state cognizable claims
                                   8   under the Fourth Amendment as an arrestee for the use of excessive force by Daly City
                                   9   police officers by means of excessively tight shackles and handcuffs that were applied
                                  10   continuously for four days, the use of the “‘black box’ restraint device” by Officers Riney,
                                  11   Jackson, and Lemere, and the excessive force used by Officer Riney when he allegedly
                                  12   punched Plaintiff in the face “without reason.” See Pierce, 76 F.3d at 1043.
Northern District of California
 United States District Court




                                  13          With respect to conditions of confinement, the proper inquiry for a pretrial
                                  14   detainee’s challenge, or an arrestee like Plaintiff, is whether the conditions amount to
                                  15   punishment in violation of the Due Process Clause of the Fourteenth Amendment, not the
                                  16   Eighth Amendment. See Bell v. Wolfish, 441 U.S. 520, 535 n.16, 536-37 (1979) (state may
                                  17   detain pretrial detainee “to ensure his presence at trial and may subject him to the
                                  18   restrictions and conditions of the detention facility so long as those conditions and
                                  19   restrictions do not amount to punishment or otherwise violate the Constitution”). A claim
                                  20   for a violation of a pretrial detainee’s right to adequate medical care also arises under the
                                  21   Fourteenth Amendment rather than the Eighth Amendment. See Gordon v. County of
                                  22   Orange, 888 F.3d 1118, 1122 & n.4 (9th Cir. 2018). The claim is evaluated under an
                                  23   objective deliberate indifference standard.
                                  24                 [T]he elements of a pretrial detainee's medical care claim against
                                                     an individual defendant under the due process clause of the
                                  25                 Fourteenth Amendment are: (i) the defendant made an
                                                     intentional decision with respect to the conditions under which
                                  26                 the plaintiff was confined; (ii) those conditions put the plaintiff
                                                     at substantial risk of suffering serious harm; (iii) the defendant
                                  27                 did not take reasonable available measures to abate that risk,
                                  28                                                  4
                                                     even though a reasonable official in the circumstances would
                                   1                 have appreciated the high degree of risk involved—making the
                                                     consequences of the defendant's conduct obvious; and (iv) by
                                   2                 not taking such measures, the defendant caused the plaintiff's
                                                     injuries.
                                   3
                                       Id. With regard to the third element, the defendant’s conduct must be objectively
                                   4
                                       unreasonable -- “a test that will necessarily turn[] on the facts and circumstances of each
                                   5
                                       particular care.” Id. (citations and internal quotation marks omitted). The four-part test
                                   6
                                       articulated in Gordon requires the plaintiff to prove more than negligence, but less than
                                   7
                                       subjective intent --something akin to reckless disregard. Id.
                                   8
                                              Plaintiff has failed to allege all the elements under Gordon to state a claim for
                                   9
                                       inadequate medical care against any Hospital defendant under the Fourteenth Amendment.
                                  10
                                       For example, there is no allegation that Dr. Mackersie, for example, made an intentional
                                  11
                                       decision with respect to the conditions under which Plaintiff was confined, that he failed to
                                  12
Northern District of California




                                       take reasonable available measures to abate a substantial risk to Plaintiff of suffering
 United States District Court




                                  13
                                       serious harm due to those conditions, and that the consequences of his conduct was
                                  14
                                       obvious because a reasonable official in the circumstances would have appreciated the
                                  15
                                       high degree of risk involved. See Gordon, 888 F.3d at 1122. Plaintiff must allege each
                                  16
                                       one of these elements against each medical personnel he wishes to hold liable under the
                                  17
                                       Fourteenth Amendment. Listing their names and then asserting that they all acted with
                                  18
                                       deliberate indifference is not sufficient without adequate facts detailing each individual’s
                                  19
                                       actions. See supra at 2. For the same reason, general allegations against the “medical
                                  20
                                       staff” and “medical personnel” are not sufficient to state a claim. Id. at 4. Accordingly,
                                  21
                                       Plaintiff shall be afforded another opportunity to file a second amended complaint to
                                  22
                                       attempt to state sufficient facts to state a claim under the Fourteenth Amendment against
                                  23
                                       individual defendants.
                                  24
                                              In preparing an amended complaint, Plaintiff should also keep the following
                                  25
                                       principles in mind. Liability may be imposed on an individual defendant under § 1983
                                  26
                                       only if Plaintiff can show that the defendant proximately caused the deprivation of a
                                  27

                                  28                                                 5
                                   1   federally protected right. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988); Harris v.
                                   2   City of Roseburg, 664 F.2d 1121, 1125 (9th Cir. 1981). A person deprives another of a
                                   3   constitutional right within the meaning of section 1983 if he does an affirmative act,
                                   4   participates in another’s affirmative act or omits to perform an act which he is legally
                                   5   required to do, that causes the deprivation of which the plaintiff complains. See Leer, 844
                                   6   F.2d at 633.
                                   7   C.     Pending Motions
                                   8          Plaintiff has filed another motion for appointment of counsel based on essentially
                                   9   the same reasons as his first motion for appointment of counsel, (Docket No. 10), i.e.,
                                  10   indigence, the complexity of the issues, limited access to library and knowledge of the law,
                                  11   and that he would be better served by the assistance of counsel should this matter go to
                                  12   trial. (Docket No. 17.) As Plaintiff was previously advised, there is no constitutional
Northern District of California
 United States District Court




                                  13   right to counsel in a civil case unless an indigent litigant may lose his physical liberty if he
                                  14   loses the litigation. See Lassiter v. Dep’t of Social Services, 452 U.S. 18, 25 (1981); Rand
                                  15   v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997) (no constitutional right to counsel in §
                                  16   1983 action), withdrawn in part on other grounds on reh’g en banc, 154 F.3d 952 (9th Cir.
                                  17   1998) (en banc). The decision to request counsel to represent an indigent litigant under §
                                  18   1915 is within “the sound discretion of the trial court and is granted only in exceptional
                                  19   circumstances.” Franklin v. Murphy, 745 F.2d 1221, 1236 (9th Cir. 1984). Plaintiff’s
                                  20   asserted grounds do not establish exceptional circumstances. Accordingly, this second
                                  21   motion for appointment of counsel is DENIED for lack of exceptional circumstances. See
                                  22   Agyeman v. Corrections Corp. of America, 390 F.3d 1101, 1103 (9th Cir. 2004); Rand,
                                  23   113 F.3d at 1525; Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wilborn v.
                                  24   Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). This denial is without prejudice to the
                                  25   Court’s sua sponte appointment of counsel at a future date should the circumstances of this
                                  26   case warrant such appointment.
                                  27          Plaintiff was granted leave to proceed in forma pauperis (“IFP”) under 28 U.S.C. §
                                  28                                                  6
                                   1   1915, with an initial filing fee of $30.00 being immediately due and fees thereafter to be
                                   2   paid as were available in Plaintiff’s prisoner account. (Docket No. 14.) The $30.00 initial
                                   3   filing fee was calculated at 20 percent of $150, which was the amount indicated on the
                                   4   Certificate of Funds in Prisoner’s Account as both the average deposit each month to
                                   5   Plaintiff’s prisoner’s account for the most recent six-month period and the average balance
                                   6   in the prisoner’s account each month for the same six-month period. (Docket No. 9 at 5.)
                                   7   Plaintiff has filed an application for the total filing fee of $350 to be modified or reduced.
                                   8   (Docket No. 19.)
                                   9          Section 1915 permits indigent prisoner plaintiffs to proceed in a civil action without
                                  10   the prepayment of filing fees, but still requires that the entire filing fee be paid. In granting
                                  11   Plaintiff’s IFP motion, the Court found that Plaintiff showed an ability to pay an initial
                                  12   partial filing fee pursuant to § 19159(B)(1). (Docket No. 14 at 2.) The prison trust
Northern District of California
 United States District Court




                                  13   account office was instructed to take funds for the remainder of the filing fee from
                                  14   Plaintiff’s account in accordance with § 19159(B)(1), and instructions were provided. (Id.
                                  15   at 1-2.) The Court finds no further modification of this order regarding payment of fees is
                                  16   warranted. Accordingly, Plaintiff’s application is DENIED.
                                  17

                                  18                                          CONCLUSION
                                  19          For the reasons state above, the Court orders as follows:
                                  20          1.     Plaintiff’s second motion for appointment of counsel is DENIED. (Docket
                                  21   No. 17.) Plaintiff’s application requesting waiver or modification of the filing fee is
                                  22   DENIED. (Docket No. 19.)
                                  23          2.     The amended complaint is DISMISSED with leave to amend. Within
                                  24   twenty-eight (28) days of the date this order is filed, Plaintiff shall file a second amended
                                  25   complaint to attempt to correct the deficiencies discussed above with respect to his
                                  26   Fourteenth Amendment claims. The second amended complaint must include the caption
                                  27   and civil case number used in this order, Case No. C 18-04492 BLF (PR), and the words
                                  28                                                  7
                                   1   “SECOND AMENDED COMPLAINT” on the first page. If using the court form
                                   2   complaint, Plaintiff must answer all the questions on the form in order for the action to
                                   3   proceed.
                                   4             The second amended complaint supersedes all previous complaints, which are
                                   5   treated thereafter as non-existent. Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008
                                   6   (9th Cir. 2015). Consequently, claims not included in an amended complaint are no longer
                                   7   claims and defendants not named in an amended complaint are no longer defendants. See
                                   8   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir.1992).
                                   9             3.         In the alternative to filing a second amended complaint, Plaintiff may file
                                  10   notice in within twenty-eight (28) days of the date this order is filed that he wishes to
                                  11   strike the Fourteenth Amendment claims and proceed only on the Fourth Amendment
                                  12   claims found cognizable above against Daly City police officers. See supra at 4.
Northern District of California
 United States District Court




                                  13             Failure to respond in accordance with this order in the time provided will
                                  14   result in the dismissal of this action without prejudice and without further notice to
                                  15   Plaintiff.
                                  16             The Clerk shall include two copies of the court’s complaint with a copy of this
                                  17   order to Plaintiff.
                                  18             This order terminates Docket Nos. 17 and 19.
                                  19             IT IS SO ORDERED.
                                  20   Dated: _____________________
                                                July 11, 2019                                        ________________________
                                                                                                     BETH LABSON FREEMAN
                                  21
                                                                                                     United States District Judge
                                  22

                                  23

                                  24
                                       Order of Dismissal with Leave to Amend; Pending Motions
                                  25   PRO-SE\BLF\CR.18\04492Saddozai_dwlta1

                                  26

                                  27

                                  28                                                             8
